Citation Nr: 0028771	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-04 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered on July 20, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel
INTRODUCTION

The veteran had active military service from March 1951 to 
February 1955.  

This matter arises from a September 1988 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Martinez, California, that denied the veteran reimbursement 
or payment of the cost of unauthorized private hospital care 
administered on July 20, 1998.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The veteran requested a personal hearing before a traveling 
Veterans Law Judge.  Such a hearing was conducted by the 
undersigned on September 15, 2000.  A transcript of that 
proceeding is of record.  

During the appellate process, the veteran submitted 
documentation concerning his treatment at a private medical 
facility for the period beginning June 15, 2000, and ending 
June 19, 2000.  It appears that he wishes to claim 
entitlement to reimbursement or payment of the cost of that 
medical care.  This issue has not been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  Nor is it one that is 
"inextricably intertwined" with the issue now on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, 
it is referred to the RO for all action deemed necessary.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

At his personal hearing before the undersigned held in 
September 2000, the veteran 
raised the additional issue of his entitlement to service 
connection for asthma.  Part of the rationale for denying the 
veteran's claim of entitlement to reimbursement or payment of 
the cost of unauthorized private hospital care administered 
on July 20, 1998 was that he had no adjudicated service-
connected disability.  Thus, the question of the veteran's 
entitlement to service connection for asthma is "inextricably 
intertwined" with the issue now on appeal.  See Harris, 
1 Vet. App. at 183.  As such, it must be adjudicated prior to 
further appellate consideration of the issue now before the 
Board.  

In view of the foregoing, this case is REMANDED to the 
Regional Office (RO) for action as follows:  

1.  The RO should adjudicate the claim of 
the veteran's entitlement to service 
connection for asthma.  

2.  Once the issue of the veteran's 
entitlement to service connection for 
asthma has been decided, the RO should 
refer the case to the VAMC in Martinez, 
California, for further consideration of 
the veteran's entitlement to 
reimbursement or payment of the cost of 
unauthorized private hospital care 
administered on July 20, 1998.  If the 
benefit sought on appeal is not granted, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the 
claim.  




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


